 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD N. FERRERIA,                                 No. 2:21-cv-00264-TLN-KJN

12                       Plaintiff,                      ORDER

13            v.
14   UNITED STATES POSTAL SERVICE,
15                       Defendant.
16

17            Plaintiff Ronald N. Ferreria (“Plaintiff”), proceeding pro se, has filed this civil action.

18   The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B)

19   and Local Rule 302.

20            On March 30, 2021 the magistrate judge filed findings and recommendations, which were

21   served on the parties and which contained notice that any objections to the findings and

22   recommendations were to be filed within fourteen (14) days. (ECF No. 9.) No objections were

23   filed.

24            The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27            1. The Findings and Recommendations (ECF No. 9) are ADOPTED IN FULL;

28            2. Defendant’s Motion to Dismiss (ECF No. 5) is GRANTED;
                                                         1
 1          3. Plaintiff’s Complaint (ECF No. 1) is DISMISSED with prejudice for lack of subject
 2   matter jurisdiction; and
 3          4. The Clerk of the Court is directed to close this case.
 4          IT IS SO ORDERED.
 5   DATED: May 3, 2021
 6

 7                                                        Troy L. Nunley
                                                          United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
